DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 09/10/2021, 09/17/2021 and 11/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

 Response to Amendment
4.	Claims 1-20 are pending.
Claims 1, 7, and 13 have been amended. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 12 35 U.S.C. 112 issues
The amendment does not overcome the rejection because the limitation “..module determining…” meet the three-prong test explained in MPEP § 2181. In response to meeting the three-prong test, the claim will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Examiner’s note: Applicant may delete the non-structural term “module” to overcome the 112(f) issue of claim 12. 

CLAIM INTERPRETATION
6.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification 
and equivalents thereof.
	
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is 
“utility detection module determining…” in claim 12.
	Because this  claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite limitation” utility detection module determining….” in claim 12. However, the specification lacks corresponding sufficient structure to perform the function. Applicant’s specification paragraph [00100] and Fig. 6a, mentioned “analytic utility detection” but does not provide a known specific structural example, or written algorithms for the module to for performing the functions.

		

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


10.	Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Limitations “…..utility detection module determining….” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockdale et al. (US 2020/0244673 hereinafter referred to as Stockdale) in view of Petersen et al. (US 2020/0125725 hereinafter referred to as Peterson), and further in view of Shuart et al. (US 2015/0096002 hereinafter referred to as Shuart). 

Regarding claim 1,
Stockdale teaches:
  “A computer-implementable method for cataloging entity behavior, comprising:” (Stockdale [0037], training normal behaviors of network activity to the one or more machine-learning models).
“identifying a plurality of security related activities, the plurality of security related activities being based upon observables from an electronic data source” (Stockdale [0062], detecting cyber threat activities (security related activities) by analyzing a network system (electronic data source)). 
“analyzing the plurality of security related activities, the analyzing identifying a set of entity behaviors associated with the plurality of security related activities; and” (Stockdale [0062], analyzing the cyber threat activities, and determining unusual behaviors (set of entity behaviors) of the network).  
“performing a security operation via a security system, the security operation accessing entity behavior catalog data stored within an entity behavior catalog based upon the set of entity behaviors associated with the plurality of security related activities” (Stockdale [0127][0037][0035], a cyber-threat defense system (security system) conducting a cyber-threat detection process (security operation) based on received input data by consulting  one or more machine learning model (entity behavior catalog) to access the normal behavior benchmark (entity behavior catalog data) to detect security breach state. The benchmark is an updatable data that describe normal network behavior parameters in order to train the one or more machine learning model). The input data covers plurality of activities of the network performed by users or devices).
“the entity behavior catalog providing an inventory of entity behaviors for use when performing the security operation” (Stockdale [0037] [0036], the one or more machine learning models include plurality of normal behaviors. The cyber threat module of the cyber threat defense system reference the normal behaviors stored in the one or more machine learning models to detect cyber threat).
Stockdale does not explicitly teach:
“the entity behavior catalog comprising an entity behavior profiles repository, the entity behavior profiles repository containing a plurality of entity behavior profiles, each entity behavior profile comprising information that describes an identity of a particular entity and behavior associated with the particular entity.”
Peterson teaches:
“the entity behavior catalog comprising an entity behavior profiles repository, the entity behavior profiles repository containing a plurality of entity behavior profiles, each entity behavior profile comprising information that describes an identity of a particular entity and behavior associated with the particular entity” (Peterson Figs 4A-4D, and [0063] [0004], Identity and Access Management Platform (IAM) housing a database for storage of individual identity profiles associated with users. Each identity profiles include plurality of unique identifiers and characteristics regarding a particular user. The identity profiles may include identifiers of an entity, such as a person, organization, group etc.). 
 Both Stockdale and Peterson teach a cyber-attack detection system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stockdale to include for storing plurality of individual identity profiles in a database of identify platform as disclosed by Peterson, such inclusion allows robust and complete analysis of potential threats (Peterson [0010]).
Stockdale and Peterson do not teach:
“the security operation using an entity behavior profile of the plurality of entity behavior profiles in combination with an entity state to generate a user entity mindset profile.”
Shuart teaches:
“the security operation using an entity behavior profile of the plurality of entity behavior profiles in combination with an entity state to generate a user entity mindset profile.”(Shuart [0017] [0016] [0024] [0069], forming a recognizable cognitive/behavioral biometric fingerprint of a particular user. The cognitive biometric represent the user’s brain and mind congestive functions including thinking, resonating etc. The user’s cognitive biometric along with the user’s username/password will be used for authentication process).
Stockdale, Peterson and Shuart teach a cyber-attack detection system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stockdale and Peterson to include recognizable cognitive biometric forming feature of particular user as disclosed by Shuart, such inclusion is helpful to implement 

Regarding claim 7,
Stockdale teaches:
“A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for” (Stockdale [0189][0190], A computer system with processing unit coupled with system memory by system bus. The computing system also includes computer machine readable media with computer readable instructions or executable software). 
“identifying a plurality of security related activities, the plurality of security related activities being based upon observables from an electronic data source;” (Stockdale [0062], detecting cyber threat activities (security related activities) by analyzing a network system (electronic data source)). 
“analyzing the plurality of security related activities, the analyzing identifying a set of entity behaviors associated with the plurality of security related activities; and” (Stockdale [0062], analyzing the cyber threat activities and determining unusual behaviors (set of entity behaviors) of the network).  
“performing a security operation via a security system, the security operation accessing entity behavior catalog data stored within an entity behavior catalog based upon the set of entity (Stockdale [0127][0037][0035], a cyber-threat defense system (security system) conducting a cyber threat detection process (security operation) based on received input data by consulting  one or more machine learning model (entity behavior catalog) to access the normal behavior benchmark (entity behavior catalog data) to detect security breach state. The benchmark is an updatable data that describe normal network behavior parameters in order to train the one or more machine learning model). The input data covers plurality of activities of the network performed by users or devices).
“the entity behavior catalog providing an inventory of entity behaviors for use when performing the security operation” (Stockdale [0037] [0036], the one or more machine learning models include plurality of normal behaviors. The cyber threat module of the cyber threat defense system reference the normal behaviors stored in the one or more machine learning models to detect cyber threat).
Stockdale does not explicitly teach:
“the entity behavior catalog comprising an entity behavior profiles repository, the entity behavior profiles repository containing a plurality of entity behavior profiles, each entity behavior profile comprising information that describes an identity of a particular entity and behavior associated with the particular entity.”
“the security operation using an entity behavior profile of the plurality of entity behavior profiles in combination with an entity state to generate a user entity mindset profile.”
Peterson teaches:
“the entity behavior catalog comprising an entity behavior profiles repository, the entity behavior profiles repository containing a plurality of entity behavior profiles, each entity ” (Peterson Figs 4A-4D, and [0063] [0004], Identity and Access Management Platform (IAM) housing a database for storage of individual identity profiles associated with users. Each identity profiles include plurality of unique identifiers and characteristics regarding a particular user. The identity profiles may include identifiers of an entity, such as a person, organization, group etc.). 
 Both Stockdale and Peterson teach a cyber-attack detection system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stockdale to include for storing plurality of individual identity profiles in a database of identify platform as disclosed by Peterson, such inclusion allows robust and complete analysis of potential threats (Peterson [0010]).
Stockdale and Peterson do not teach:
“the security operation using an entity behavior profile of the plurality of entity behavior profiles in combination with an entity state to generate a user entity mindset profile.”
Shuart teaches:
“the security operation using an entity behavior profile of the plurality of entity behavior profiles in combination with an entity state to generate a user entity mindset profile.”(Shuart [0017] [0016] [0024] [0069], forming a recognizable cognitive/behavioral biometric fingerprint of a particular user. The cognitive biometric represent the user’s brain and mind congestive functions including thinking, resonating etc. The user’s cognitive biometric along with the user’s username/password will be used for authentication process).


Regarding claim 13,
Stockdale teaches:
“A non-transitory, computer-readable storage medium embodying computer 2program code, the computer program code comprising computer executable instructions 3configured for:” (Stockdale [0190], computing machine-readable media with computer readable instructions or executable software). 
“4identifying a plurality of security related activities, the plurality of security related 5activities being based upon observables from an electronic data source” Stockdale [0062], detecting cyber threat activities (security related activities) by analyzing a network system (electronic data source)). 
-109-Attorney Docket No.: FP00186-US3  “analyzing the plurality of security related activities, the analyzing identifying a set of 7entity behaviors associated with the plurality of security related activities; and” (Stockdale [0062], analyzing the cyber threat activities and determining unusual behaviors (set of entity behaviors) of the network).  
“8performing a security operation via a security system, the security operation accessing 9entity behavior catalog data stored within an entity behavior catalog based 10upon the set of entity (Stockdale [0127][0037][0035], a cyber-threat defense system (security system) conducting a cyber threat detection process (security operation) based on received input data by consulting  one or more machine learning model (entity behavior catalog) to access the normal behavior benchmark (entity behavior catalog data) to detect security breach state. The benchmark is an updatable data that describe normal network behavior parameters in order to train the one or more machine learning model). The input data covers plurality of activities of the network performed by users or devices).
“the entity behavior catalog providing an inventory of entity 12behaviors for use when performing the security operation” (Stockdale [0037] [0036], the one or more machine learning models include plurality of normal behaviors. The cyber threat module of the cyber threat defense system reference the normal behaviors stored in the one or more machine learning models to detect cyber threat).
Stockdale does not explicitly teach:
“the entity behavior catalog comprising an entity behavior profiles repository, the entity behavior profiles repository containing a plurality of entity behavior profiles, each entity behavior profile comprising information that describes an identity of a particular entity and behavior associated with the particular entity.
“the security operation using an entity behavior profile of the plurality of entity behavior profiles in combination with an entity state to generate a user entity mindset profile.”
Peterson teaches:
“the entity behavior catalog comprising an entity behavior profiles repository, the entity behavior profiles repository containing a plurality of entity behavior profiles, each entity ” (Peterson Figs 4A-4D, and [0063] [0004], Identity and Access Management Platform (IAM) housing a database for storage of individual identity profiles associated with users. Each identity profiles include plurality of unique identifiers and characteristics regarding a particular user. The identity profiles may include identifiers of an entity, such as a person, organization, group etc.). 
 Both Stockdale and Peterson teach a cyber-attack detection system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stockdale to include for storing plurality of individual identity profiles in a database of identify platform as disclosed by Peterson, such inclusion allows robust and complete analysis of potential threats (Peterson [0010]).
Stockdale and Peterson do not teach:
“the security operation using an entity behavior profile of the plurality of entity behavior profiles in combination with an entity state to generate a user entity mindset profile.”
Shuart teaches:
“the security operation using an entity behavior profile of the plurality of entity behavior profiles in combination with an entity state to generate a user entity mindset profile.”(Shuart [0017] [0016] [0024] [0069], forming a recognizable cognitive/behavioral biometric fingerprint of a particular user. The cognitive biometric represent the user’s brain and mind congestive functions including thinking, resonating etc. The user’s cognitive biometric along with the user’s username/password will be used for authentication process).


Regarding claims 2,8,14, the combination of Stockdale, Peterson and Shuart teaches all the limitations of claims 1, 7, and 13.
Stockdale teaches:
“wherein: the set of entity behaviors comprise at least one of a user entity behavior and a nonuser entity behavior” (Stockdale [0062], the unusual behaviors include e activities performed by user or human (user entity behavior), and activities performed by device, program or email (nonuser entity behavior)).

Regarding claims 3,9,15 the combination of Stockdale, Peterson and Shuart teaches all the limitations of claims 2, 8, and 14.
Stockdale teaches:
“wherein: each behavior of the set of entity behaviors has an associated attribute, the associated attribute comprising at least one of a user entity attribute associated with the user entity behavior and a non-user entity attribute associated with the nonuser entity behavior” (Stockdale [0062] [0031], the unusual behavior for network, system device, user, email etc. with unusual pattern or characteristic (attribute).  For example, user is associated with unusual credential (user entity attribute) trying an access to sensitive areas, and unusual data transfer, malicious IP addresses, unusual characteristics in network actions (non-user entity attribute). Furthermore, each unusual email behavior, unusual network behaver has unusual behaviors that are outside of normal behaviors). 

Regarding claims 4, 10, and 16, the combination of Stockdale, Peterson and Shuart teaches all the limitations of claims 1, 7, and 13. 
Peterson teaches:
“wherein: the entity behavior catalog comprises an entity behavior catalog repository, the entity behavior catalog repository comprising a security vulnerability scenarios repository, a risk use cases repository, an entity attributes repository, an entity behaviors repository, and an  entity behavior model repository” (Peterson Fig. 7 and Fig. 8,  plurality rules for detecting threats. Each rule defines particular condition to detect occurrence of security event. Such conditions include, file transfer detection, account flagging detection, failed login detection, one or more user account compromising detection).
Stockdale, Peterson and Shuart teach a cyber-attack detection system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stockdale and Shuart to define plurality of security event detection conditions as disclosed by Peterson, such inclusion helps to implement an action when a particular condition met a defined rule (Peterson [0098]).

Regarding claims 5, 11, 17 the combination of Stockdale, Peterson and Shuart teaches all the limitations of claims 1, 7 and 13.

“wherein:  an analytic utility detection operation uses the entity behavior catalog to determine whether an event is of analytic utility” (Stockdale [0127], identifying cyber-threat (anomaly detection) by determining deviating network behavior (event is of analytic utility) based on normal network behaviors in the one or more machine-learning model (the entity behavior catalog)). 

Regarding claims 6, 12 and 18, the combination of Stockdale, Peterson and Shuart teaches all the limitations of claims 5, 11 and 17. 
Stockdale teaches: 
“wherein: the security analytics system comprises an analytic utility detection module, the analytic detection module determining whether the event is of analytic utility” (Stockdale [0127], the cyber threat defense system has cyber threat module (anomaly detection module) that determine occurrence of deviating network behavior (analytic data)).

Regarding claim 19, the combination of Stockdale Peterson, and Shuart teaches all the limitations of claim 13. 
Stockdale teaches: 
“wherein:  2the computer executable instructions are deployable to a client system from a server 3system at a remote location” (Stockdale [0186] [0187], a software application installed and operated by cloud provider platform accessed by one or more client system of cloud users. The remote cloud platform can be accessed by web-browser application reside in the client computing system based on request and response cycle).

Regarding claim 120 the combination of, Stockdale, Peterson and Shuart teaches all the limitations of claim 13. 
Stockdale teaches:
“wherein:  2the computer executable instructions are provided by a service provider to a user on an on-demand basis” (Stockdale [0187], Cloud provider users accessing the cloud provider’s software based on a request).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/T.N.M/Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454